Citation Nr: 1331622	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  13-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4. Entitlement to service connection for an ear disability, to include ear infections and tinnitus.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied entitlement to service connection for disabilities of the knees, the low back, and the ear.

The Veteran's claim for service connection for ear infections has been expanded to include a claim for tinnitus.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran claimed a disability from ear infections, but she complained of and the examiner diagnosed bilateral tinnitus.  Therefore, this issue has been recharacterized.	

The issues of entitlement to service connection for low back, left knee, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus has been present since service and has been medically linked to service.

2.  The Veteran has no other current ear disability related to a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for an ear disability, including residuals of ear infections, have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In November 2009, the RO sent a letter to the Veteran giving her notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  This letter was sent prior to initial adjudication of her claim.  The Veteran was informed of what evidence and information she needed to substantiate her claims, which VA would seek to obtain, which she could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  The Board concludes that the contents of the letter complied with the requirements of the VCAA and, therefore, the duty to notify was satisfied.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded an examination with a VA contractor for her claimed ear disability in April 2010.  In addition to the original opinion, there was also an addendum opinion; both took into account the evidence in the claims file including the Veteran's statements.  There is no argument or indication that the examination or opinions are inadequate.  The claims file also includes a treatment record from the Veteran's private physician in January 2008 where she treated the Veteran for ear congestion.  The Veteran had an opportunity to and did submit additional evidence in support of her claim.  The Virtual VA claims file was reviewed and no additional evidence was found.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of her claim decided herein.

II. Analysis

The Veteran claims entitlement to service connection based on an ear infection she reported having during service.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  

A. Tinnitus

The Veteran meets the elements for service connection for tinnitus.

During her April 2010 examination, the Veteran reported having tinnitus and experiencing symptoms since 1982 when she had an ear infection.  Her military occupation was material storage and handling specialist where she could have been exposed to loud noise while loading planes and other vehicles.  The April 2010 examiner diagnosed her with tinnitus.  In an addendum, the examiner opined that the tinnitus was as likely as not due to in-service noise exposure.  

As such, the Veteran meets the elements of service connection.  She has a current condition of tinnitus, had in-service noise exposure and ear infections, and has established a nexus with her testimony of on-going symptoms and a positive medical opinion as to etiology.  See 38 C.F.R. § 3.303; see also Charles v. Principi, 16 Vet. App. 370, 374 (2003) (lay evidence of continuous tinnitus may be sufficient to prove nexus).     

B. Ear disability, to include ear infections

In her claim, the Veteran reported that she had an ear infection while serving at Fort Jackson, South Carolina, in February 1983.  She explained to the April 2010 examiner that in 1982, she was marching in the snow and developed an infection with pain and drainage.  She also reported being diagnosed with otitis externa, at some later date.  The Veteran described her on-going symptoms as dizziness and vertigo, as well as a waxy discharge, and reported that these persisted since 1982.  She is competent to report observable symptoms such as waxy discharge and dizziness or vertigo and that she was told of the diagnosis of otitis externa.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is reason to question the credibility of her reports of symptoms.  The Veteran was not treated at VA for any conditions of her ears or equilibrium.  In October 2009 when being seen for an unrelated condition, the VA treatment provider noted no ear pain and normal gait.  

In any event, the Veteran does not have specialized knowledge to say that her symptoms are a residual of the in-service ear infections.  Id.  An ear infection is not a chronic disease as defined by VA; hence her reports of a continuity of symptomatology could not serve to establish a link between current symptoms and service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); cf. 38 U.S.C.A. § 1101 (West 2002).  There is no other evidence linking current symptoms to service.  Therefore, her testimony is outweighed by the medical evidence that she does not have a current ear disability.  

The April 2010 examiner found that the Veteran did not have any current ear infection or ear condition other than impacted cerumen.  Based on the medical records provided, he noted that impacted cerumen has been a recurrent problem and that she was treated for it during service.  However, the examiner noted that her impacted cerumen can be relieved with proper cleaning and has not created any current disabilities.  There is no other evidence that the impacted cerumen caused disability. Therefore, the Veteran does not have a current disability of ear infections or any other similar condition.  

The Board notes that the Veteran was diagnosed with acute rhinitis in January 2008 by her private physician.  A diagnosis shortly before a claim is filed, but relevant to the disability claimed, should be considered by the Board.  Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  Here, however, the Veteran was diagnosed with an acute condition, defined as one having a short and relatively severe course.  See Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012).  The provider specifically noted it was not a recurrent or chronic problem.  As such, this diagnosis does not provide evidence of an on going disability, which would have been present at the time of the Veteran's claim, and does not assist in establishing a current ear disability.      

The Veteran has not met the first element of service connection, current disability; therefore, discussion of the other elements is unnecessary.  See Brammer, 3 Vet. App. at 225.  In deciding the Veteran's claim for ear infections, the Board considered the benefit of the doubt doctrine; however the preponderance of the evidence is against the claim and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



ORDER

Service connection for tinnitus is granted.

Service connection for ear disability, to include ear infections, is denied.




REMAND

A VA contract examiner examined the Veteran in April 2010 and provided an opinion on her low back and bilateral knee conditions.  The examiner found that she had patelloforal syndrome in both her knees and that she also had lumbar strain.  He opined that both her knee and low back conditions were less likely than not due to in-service injury.  However, he did not discuss her statements that she had experienced pain, stiffness, and other symptoms since service.  Instead, he relied solely on the lack of recorded treatment of these conditions since service.  Therefore, the VA medical opinion is inadequate.  See Dalton, 21 Vet. App. at 23.

Accordingly, the case is REMANDED for the following action:

1.  Ask the April 2010 examiner, or an appropriate VA examiner if that individual is unavailable, to provide an addendum opinion as to whether the current knee or low back disabilities are related to service.  (The Veteran should be scheduled for a new examination only if one is deemed necessary by the examiner.)

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report. 

The examiner should respond to the following questions: 

a.  Is the Veteran's right knee disability at least as likely as not (probability of 50 percent or more) related to injury in service?  

b.  Is the Veteran's left knee disability at least as likely as not (probability of 50 percent or more) related to injury in service?

c.  Is the Veteran's low back disability at least as likely as not (probability of 50 percent or more) related to injury in service?

The examiner must provide reasons for each opinion offered, which must take into account the Veteran's reports of injury, treatment, symptoms, and diagnoses.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  All lay and medical evidence of record should be considered.  

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered, and state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


